Exhibit 10.1


AMENDMENT No. 6
to the
CENTURYTEL, INC. KEY EMPLOYEE
INCENTIVE COMPENSATION PLAN


WHEREAS, an amendment to the CenturyTel, Inc. Key Employee Incentive
Compensation Plan (the “Plan”) was adopted by the Compensation Committee of the
Board of Directors on February 26, 2007, and ratified by the Board of Directors
on February 27, 2007, to clarify the circumstances under which a qualifying
participant whose employment terminates due to retirement on or after age 55,
death, disability or layoff may be entitled to a full or partial bonus;


NOW, THEREFORE, CenturyTel, Inc. hereby executes and delivers this Amendment No.
6 to the Plan as of this 27th day of February, 2007.


I.  AMENDMENT


Sections 4(b) and 4(c) of the Plan are hereby revised to read in its entirety as
follows:


(b)              (i)        A Participant who is not employed by the Company at
the time bonus payments become payable under the Plan for a Plan Year (or, for
Participants receiving bonuses based on a performance period of less than the
full Plan Year, the applicable portion of such Plan Year) may nevertheless be
entitled to a full or partial bonus if such Participant is a “Qualifying
Participant” for such Plan Year or the applicable portion thereof.


(ii)        A “Qualifying Participant” is a Participant whose employment with
the Company or participation in the Plan is terminated due to:


(A)   retirement on or after age 55 after completing five full years of
employment with the Company (with years of employment with the Company being
determined by accumulating such Participant’s full months of employment with the
Company, in the aggregate and without regard to whether such employment was
continuous, and dividing such amount by 12);


(B)   a reduction in force layoff by the Company (excluding terminations for
cause or due to inadequate performance) or a Company-mandated transfer to a new
position that no longer qualifies such Participant to receive benefits under
this Plan;


(C)   death; or


(D)   being declared eligible to receive benefits under the Company’s long-term
disability plan.


(c)              Unless the Company and the Qualifying Participant otherwise
agree in writing to the contrary:


(i)       Any Qualifying Participant whose employment with the Company or
participation in the Plan is terminated at any time after the 60th day of a Plan
Year for any of the reasons described in paragraph (b)(ii) other than disability
shall be entitled to receive a pro rata bonus for such Plan Year based on the
Company’s performance for the entire Plan Year and the Participant’s performance
through the termination date, determined in each case on the same terms and
conditions (including the same payment schedule) previously authorized under the
Plan; provided, however, that such bonus shall be pro rated in accordance with
the Company’s policies to reflect for bonus purposes only the Participant’s
service for the portion of the year through the Participant’s last date of
qualifying employment with the Company; provided, further, that if any
Qualifying Participant is eligible to receive a quarterly or bi-annual bonus (or
any other bonus based on performance during a period less than one full year)
and the employment of such participant is terminated at any time after being
employed for at least 20% of such bonus period, then such participant shall be
entitled to a pro rata cash bonus for such period determined in the same manner
(as adjusted to reflect the targeted bonus opportunity for such period and the
portion of such period served by such participant prior to termination);


(ii)      If a Participant becomes eligible to receive long-term disability
benefits as of a date (the “LTD Effective Date”) after the 60th day of a Plan
Year, then the Participant shall be entitled to receive a bonus for such Plan
Year equal to the sum of (a) a pro rated payment determined in the same manner
as provided in paragraph (c)(i) above, but pro rated to cover the period from
the first day of the Plan Year through the LTD Effective Date, and (b) a pro
rated payment equal to 100% of the Participant’s Target Bonus Opportunity
(including all corporate and personal components thereof) covering the period
from the LTD Effective Date through the end of such Plan Year;


(iii)     Any Qualifying Participant whose employment with the Company or
participation in the Plan is terminated following the completion of a Plan Year,
but before bonus payments become payable under the Plan with respect to such
Plan Year, shall be entitled to receive a bonus for such Plan Year based on the
same terms and conditions (including the same payment schedule) previously
authorized under the Plan and applicable to active Participants for such Plan
Year; and


(iv)     Solely for purposes of this Plan, a Qualifying Participant’s employment
with the Company or participation in the Plan will be deemed to terminate (a) in
the event of retirement or death, on the last day that such participant actively
and fully discharged his duties as an employee of the Company, (b) in the event
of a layoff or transfer of such participant, on the effective date of
termination or transfer specified by the Company in its layoff or transfer
announcement, irrespective of whether the terminated or transferred employee is
then actively employed, on vacation, on leave, or otherwise absent, and
irrespective of whether the terminated or transferred employee receives notice
of such layoff or transfer before, on or after the effective date of termination
or transfer, and (c) in the event of disability, on the LTD Effective Date.


II.  EFFECT OF AMENDMENT


The Plan is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that after giving effect to this
Amendment No. 6, all references in the Plan to “this Plan,” “hereto,” “hereof,”
“hereunder” or words of similar impact referring to the Plan shall mean the Plan
as amended through the date hereof, including this Amendment No. 6.


IN WITNESS WHEREOF, CenturyTel, Inc. has executed this amendment in its
corporate name as of the date set forth above.



 
CENTURYTEL, INC.
         
By: /s/ R. Stewart Ewing, Jr.
 
Name: R. Stewart Ewing, Jr.
 
Title:  EVP and CFO




